DLD-119                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1057
                                      ___________

                                  JOEY W. JACKSON,
                                             Appellant
                                          v.

        STATE OF NEW JERSEY, DEPARTMENT OF HUMAN SERVICES,
              DIVISION OF DEVELOPMENTAL DISABILITIES
                  ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civil No. 3-11-cv-02592)
                     District Judge: Honorable Peter G. Sheridan
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                 February 16, 2012
             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: February 23, 2012 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Joey Jackson, a pro se plaintiff, filed this lawsuit in May of 2011. He complained

of his treatment by the New Jersey Division of Developmental Disabilities (DDD), which

was allegedly “retaliating” against him and refusing to comply with a state administrative
                                            1
decision regarding his care and treatment plan. Jackson referred to the Americans with

Disabilities Act (ADA)1 as the basis for his suit, although he also mentioned his rights

under the United States Constitution. The District Court dismissed the complaint with

prejudice, and we will affirm its decision for the following reasons.2

         Under the ADA, “no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such

entity.”3 Jackson’s complaint does not show that he has been the victim of discrimination

or otherwise has been denied benefits. To the contrary, the documents he attached

suggest that the state agencies are attempting to meet his needs, although perhaps not as


1
    42 U.S.C. §§ 12101, et seq.
2
  We have appellate jurisdiction under 28 U.S.C. § 1291 and exercise full and complete
review of the District Court’s decision, assuming the truth of all well-pleaded allegations
in the complaint and drawing reasonable inferences in Jackson’s favor. Capogrosso v.
Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam). In coming to our
conclusion, we have looked at the allegations contained in the complaint, exhibits
attached to it, and matters of public record. Pension Benefit Guar. Corp. v. White
Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). “[W]e are free to affirm the
judgment of the district court on any basis which finds support in the record.” Bernitsky
v. United States, 620 F.2d 948, 950 (3d Cir. 1980).

Given some of the language in Jackson’s submissions, suggesting that he complains of
independent constitutional injuries, we do not agree that the suit is barred by Rooker-
Feldman. See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,
166 (3d Cir. 2010). Because we affirm the District Court on other grounds, we do not
reach the non-jurisdictional question of abstention/preclusion. See McLaughlin v.
Pernsley, 876 F.2d 308, 314 n.5 (3d Cir. 1989).
3
    42 U.S.C. § 12132.
                                              2
quickly or comprehensively as he would prefer. We cannot conclude that the complaint

contains enough well-pleaded facts to show entitlement to ADA relief.4

         Elsewhere, Jackson complains that his constitutional rights are being violated.

Even if these claims were properly presented, they do not have enough factual support.

As Jackson himself observes, he requires constant supervision and has numerous,

challenging disabilities which he manages with inconsistent success. This supervision,

however, does not mean that he is constitutionally guaranteed twenty-four-hour

transportation to locations of his choosing, or that his demands must be immediately met

by staff and administrators. His desire for additional freedom and autonomy is

understandable, as is his preference for placement in a location where he may enjoy

additional activities, but it appears from the record that his requests are being taken

seriously.

         In 2010, we issued an opinion in another, similar lawsuit by Jackson. Today, as

then, we conclude that the complaint does not “permit the reasonable inference that the

DDD engaged in any actionable misconduct.”5 In light of both the numerous, additional

deficiencies in the complaint identified by the District Court and Jackson’s filing history

in this case and elsewhere, we further conclude that amendment would be futile.6



4
    See Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009).
5
    Jackson v. Div. of Developmental Disabilities, 394 F. App’x 950, 952 (3d Cir. 2010).
6
    Id.; see also Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
                                              3
“Because this appeal does not present a substantial question, we will summarily affirm

the District Court’s judgment.”7 As the appeal lacks merit, Jackson’s request for counsel

is denied.8 To the extent that Jackson’s numerous filings on appeal request independent

relief, they are also denied.




7
 Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see also 3d Cir.
L.A.R. 27.4; I.O.P. 10.6.
8
    See Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir. 1993).
                                             4